 548DECISIONS OF NATIONALLABOR RELATIONS BOARDwhether or not the employer's actual remarks were coercive incharacter.Accordingly, we find that the individual interviews conducted bythe Employer's president and vice president at the homes of employ-ees interfered with the employees' freedom of choice in the selectionof a bargaining representative and we shall, therefore, set aside theelection and direct that a new election be held.'[The Board set aside the election held on November 1, 1956.][Text of Second Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveSupplemental Decision, Order, and Second Direction of Election.9As we are setting aside the election for the reason set forth above, we, like the RegionalDirector,find it unnecessary to make any findings in regard to the conflicting statementsof the employees and management officials referred to above as to what was said duringthese interviews.Dixie Wax Paper CompanyandUnited Paperworkers of America,AFL-CIO,Petitioner.Case No. 32-RC-965.March 6, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Vivan E. Burks,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a production and maintenanceunit at the Employer's Memphis plant.The Employer urges thatthe composition of the unit be determined by the Board's findings inCase No. 32-RC-646, decided iii 1953,2 involving a. similar unit requestby the Petitioner, on the ground that no substantial changes in plantoperations have occurred since that time. Ill that case, the unit wasIThe Employer, which is engaged in the wrapper and bag industries, has plants in Dallas,Texas ; Memphis, Tennessee ; and Washington, New Jersey. The Memphis plant is aloneinvolved herein.2Not reported in printed volumes of Board Decisions and Orders.117 NLRB No. 80. DIXIE WAX PAPER COMPANY,549composed of ^"all production and maintenance employees, includinggraphic arts employees, subforemen, production control employees,plant clerical employees, and watchmen, but excluding office clericalemployees, professional employees, guards, and supervisors as definedin the Act."In the instant proceeding, the Petitioner seeks on variousgrounds to exclude, and the Employer to include, the artists, plate-maker Cleon Miller, a chemist, a laboratory assistant, a quality controlassistant, all subforemen and other alleged supervisors, part-timeemployees, a certain clerical employee (Mrs. Cochran) in the mainOffice, and watchmen.The grounds urged as to some of these em-ployees, i. e., the artists, the chemist, laboratory assistant, and Mrs.,Cochran, are generally the same as those advanced in the prior case.As there is no showing that the duties of these employees have changedin any material respect since the earlier proceeding, we shall notdisturb our findings made therein that the artists, the chemist, andthe laboratory assistant have sufficient interests in common with pro-duction and maintenance employees to warrant their inclusion,3 andthat Mrs. Cochran is excluded as an office clerical employee.The re-mainder of the contested categories are consideredseriatim:Sub foremen and other alleged supervisors:In the 1953 decision,the Board rejected the Petitioner's contention that Subforemen Arnettand Zinn were supervisors, on the ground that their direction of otheremployees was routine and that their authority was like that of othersubforemen whom the parties had agreed to include.Here, the Peti-tioner contends that all subforemen,4 as well as Zinn, now an inspectorin the bag department, Douthat, in charge of parts in the maintenancedepartment, and Chapel, the head of the shipping department, haveauthority to make effective recommendations and should therefore beexcluded as supervisors.As to Zinn and the subforemen, also calledworking foremen, although they sometimes relay requests for wageincreases from employees to the plant superintendent or the fore-man over their. particular production department, whatever opinionsthey express as to the merits of such requests are given little or noweight.The record establishes that it is only the foremen of thevarious departments who have authority effectively to recommend em-ployee status changes to the plant superintendent.Notwithstandingthe fact that subforemen may sometimes work the graveyard shiftwhen no admitted supervisor is present, at such times they act underspecific instructions, and at all times the direction which they give tothe employees under them is clearly routine in nature or merely thata The Petitioner's contention that the chemist should be excluded on the further groundthat he acted fora supervisor during the latter's vacation is without merit, as suchsporadic substitution is insufficient to constitute one a supervisor4 The subforemen comprise Spellings,W. Rainey, and Roberts in the printing depart-ment ; Arnett and F Rainey in the waxing and slitting department;Burnett,Walton,and Parker in the bag department;and A. Lewis in the maintenance department. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich experienced workmen give their helpers.We conclude thatthe subforemen and Zinn are not supervisors as defined in the Act andshall include them in the unit.,Douthat is solely responsible for maintaining -a supply of parts =forthe maifitehance shop and has no employee'sunider;him:He is there-fore not a supervisor and, in view of the clerical nature of his work,we shall include him as a plant clerical employee.Chapel is a working foreman over eight employees in the shippingdepartment.There is no intermediate supervision between him andthe plant superintendent.Although the plant superintendent testi-fied that he comes into the shipping room a number of times eachday, he admitted that Chapel adjusts minor grievances, grants timeoff, and makes recommendations as to wages which are given weightand have in some cases been followed.We find, upon the record, thatChapel has power to make effective recommendations as to wages:As he'is therefore a supervisor, we shall exclude him.Platemaker Cleon Miller:The Petitioner cc,ntended that CleonMiller is a supervisor by reason of his former position as plant super-intendent of the Employer's Washington, New Jersey, plant.How-ever,Miller apparently exercises no managerial functions at theMemphis plant where he is now employed as a platemaker, and he hasno employees under him. In the circumstances, we see no basis fordenying him representation in the unit.Quality control assistant:The quality control assistant, Curry,performs a quality control function under the technical engineer anda production control function under the plant superintendent. Itappears that the quality control function occupies most of his time.As this function involves making tests in and out of the laboratorymuch similar to those performed by the chemist,,and, laboratoryassistant' whom we are including, and:the ^recbrddoes not establishthat Curry is a technical employee such as the Board normally ex-cludes from production and maintenance units, we shall include himin the unit.Part-time employees :One part-time employee, R. Lewis, is in theNavy, stationed at a nearby base.On his days off, generally 2 daysa week, he works in the Employer's maintenance shop performingtasks similar to those done by other maintenance employees.Wefind that R. Lewis is a regular part-time employee and shall includehim in the unit.'There are three other part-time employees who repair defectivebags returned by customers.One of them, Monger, is a college stu-dent, and the other two, Inscoe and W. Stovall, are high school stu-e Kent Plastics Corporation,101NLRB 519;CinchManufacturing Corporation,98NLRB 781.See also, as to direction,Peninsular Metal Products Corporation,116 '_`ZRB452.e Terri Lee,Inc., et at.,103 NLRB 995. DIXIE WAX PAPER COMPANY551dents.The Employer began to employ them early last summerbecause of a large accumulation of such defective bags.Apparently,they may work whenever they have the time to do so. Since theresumption of school, Inscoe and W. Stovall have worked about 8hours nearly every week, and Monger has worked mainly during hisvacations and while home on holidays. In the circumstances, con-sistent with our policy with respect to part-time employees, we shallinclude Inscoe and W. Stovall as regular part-time employees andshall exclude Monger because of the intermittency of his employment.Watchmen:There is 1 regular watchman who works weekdaynights and 2 weekend watchmen. In addition to certain janitorialduties which they perform, these watchmen prevent unauthorizedpersons from entering the premises and make regular rounds of ADTclocks during their tours of duty. In the 1953 decision, watchmenwere included because they devoted less than half their time to guardduties and were therefore not guards under the Board's then-existingdefinition.However, the Board has since modified its policy so as toinclude in its definition of a guard any employee performing part-time guard duties.'We shall, therefore, exclude the watchmen herein.Accordingly, we find that the following employees employed at theEmployer's Memphis, Tennessee, plant, constitute a unit appropriate-for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.All production and maintenance employees, including graphic artsemployees,' plant clerical employees, production and quality controlemployees,9 regular part-time employees,10 and subforemen, but ex-cluding office clerical employees," professional employees, watchmen'12foremen,"and all other supervisors as defined in the Act.l"5.The Employer contends that an election should not be held at the-present time on the ground that changes in its operations are impend-ing.The Employer testified that it planned to separate its wrapperoperations from its bag operations and may move one of these opera-tions to anew plant location.However, no detailed plan has yet beenadopted, and it is unknown what effect, if any, such change in opera-tionswould have upon the present unit composition. In view of-the7Walterboro Manufacturing Corporation,106 NLRB 1383;American LawnMower Co.,.108 NLRB 1589, 15938 Including,among others,the artists and platemakerCleon Miller4 Comprising the chemist,laboratoryassistant,and qualitycontrol assistant.10 IncludingR. Lewis, Inscoe, and W. Stovall,but excluding Monger." Includedin this categoryisMrs Cochran.-'2 Comprising both regularand part-time watchmen.18Encompassing,in additionto the productiondepartment foremen, the working fore-men, Cantrell and Chapel,over maintenance and shipping,respectively.'*The Petitioner sought also to exclude technical employees,a category which the Boardexcludes from production and maintenance units at a party's request.However, as there-appear to be no technical employees at the Memphis plant, we do not include such a desig-nation among the exclusions 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDconjectural nature of these plans, we find that the Employer's presentMemphis operations are sufficiently stable to warrant our directing animmediate election.15[Text of Direction of Election omitted from publication.]"The Cornelius Company,93 NLRB 308,370, footnote 7;Parsons Corporation,95NLRB 1336,1338;Central Metal Products,Inc.,115 NLRB 1155, 1150.HarveyRadio Laboratories,Inc. and Cambridge ThermionicCorporation 1andInternational Union of Electrical,Radio andMachineWorkers,AFL-CIO,Petitioner.Case No. 1-RC-4761.March 6,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William I. Shooer,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Murdock andRodgers].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.32.The labor organization involved claims to represent certain em-ployees of the Employer 43Hereinafter called Harveyand Cambridge,respectively.2 The hearing officer referred to the Board the Employers'motion to dismiss the petitionbecause it fails to indicate that the Petitioner has complied with the filing requirementsof Section9 of the ActThe Board has determined administratively that the Petitioneris in complianceIn their brief filed with the Board, the Employers contend that, underthe decision of the court inN. L. R B. v. Puerto RicoFoodProducts Corp.(232 P. 2d515 (C. A1)), the Board was required to adduce at the instant hearing proof of com-pliance.However,the ruling in that case was based on a constructionof N.L.R. B. v.Coca-Cola Bottling Co of Louisville,Inc.,350 U. S 204, which conflicts with that adoptedby the Board.SeeDesaulniersd Co., 115 NLRB1025;Kohler Co.,117 NLRB 321.Pending resolution of this conflict by the Supreme Court, and with due deference to theCourt of Appeals for the First Circuit, we adhere to our view of theCoca-Coladecision asrequiring only that the Board permit litigation of questionsof statutoryconstruction,and not of factual issues,arising under Section 9(f), (g), and(h) of the Act. Themotion to dismiss for lack of evidence of compliance is therefore denied.'Harvey and Cambridge took no position on jurisdiction.Both are Massachusettscorporations.The record shows that Cambridge annually ships out of State more thanx50,000 worth of goods andthat Harveyannually rendersto Cambridgeservices valuedatmore than$100,000.Accordingly,whether we view them as separate employers oras constituting together a single employer(see below),we find that it will effectuatethe policies of the Act to assert jurisdiction herein over both Companies.JonesboroGrainDrying Cooperative,110 NLRB 481,WhippanyMotor Co., Inc.,115NLRB 52.4 The Employers refused to stipulate that the Petitioner is a labor organization.Wefind, from evidence in the record,that Petitioner exists for the purpose of dealing withemployers concerning working conditions,and that it is a labor organization within themeaning ofthe Act.117 NLRB No. 81.